Citation Nr: 1010245	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of herbicide exposure (including Agent 
Orange).

2.  Entitlement to service connection for bilateral glaucoma 
to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus, type II.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches and dizziness due to head injury.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
recurrent rash to buttocks, chest, and back secondary to 
Agent Orange exposure.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied the benefits sought on appeal.

A hearing was held on September 1, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  After the hearing, the appellant 
submitted additional evidence to the Board, along with a 
written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2009).

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for headaches and dizziness due to head injury and 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
recurrent rash to buttocks, chest, and back secondary to 
Agent Orange exposure are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not serve in the Republic of Vietnam; he 
is not entitled to a presumption of exposure to herbicides, 
including Agent Orange.  

3.  The Veteran does not have a diagnosis of diabetes 
mellitus, type II.  

4.  Service connection is not in effect for diabetes mellitus 
type II and, therefore, the claims for service connection on 
a secondary basis are denied as a matter of law.

5.  There is no evidence of heart disease, glaucoma, or 
hypertension during active service, and there is no medical 
evidence relating heart disease, glaucoma, or hypertension to 
active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type II, to include as a result of 
claimed exposure to herbicide agents such as Agent Orange, 
was not incurred in active service, and may not be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Bilateral glaucoma is not proximately due to, the result 
of, or aggravated by a service-connected disability and was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2009).

3.  Hypertension is not proximately due to, the result of, or 
aggravated by a service-connected disability, was not 
incurred in active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

4.  Heart disease is not proximately due to, the result of, 
or aggravated by a service-connected disability and was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the June 2004 letter, the Veteran was informed as to the 
requirements of service connection.  Specifically, the letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the June 2004 
letter about the information and evidence that VA will seek 
to provide.  The letter indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  
The Veteran was informed that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  In addition, the 
letters informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency. 

The Board notes that the aforementioned letter did not inform 
the Veteran as to the assignment of disability ratings and 
effective dates.  However, the Veteran's claims are being 
denied and, therefore, any questions as to disability ratings 
and effective dates are moot.  Thus, the Board finds that all 
notification requirements have been met.  

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claims, including VA treatment records, 
service treatment records, and personnel records.  In this 
respect, the Board acknowledges that the Veteran has stated 
that he set foot in Vietnam during his period of active 
service in the Navy.  Specifically, he stated that he served 
on the USS BOLSTER which was anchored in September or October 
1968 in Da Nang and Quang Tri.  He explained that his ship 
was off shore less than a mile, and he and three others took 
a work boat ashore to pick up food and supplies.  He stated 
that they first went to Quang Tri and then sailed south to Da 
Nang and did the same there.  In order to corroborate the 
Veteran's statements, the RO submitted a request to the 
National Personnel Records Center (NPRC) for verification of 
the Veteran's dates of service in Vietnam.  In a June 2004 
response, the NPRC noted that the dates furnished were the 
dates that the Veteran was on board ships that were in the 
official waters of Vietnam.  The personnel records did not 
contain enough information to make a definitive statement 
regarding in-country service.  It was noted that the Veteran 
served aboard the USS BOLSTER, which was in the official 
waters of Vietnam from March 1969 to August 1969, May 1969, 
and July 1969 to August 1969.  The Board recognizes the 
Veteran's contention that a request should be made for deck 
logs from September to October 1968.  However, as noted 
above, the NPRC response noted that the USS BOLSTER was only 
in the official waters of Vietnam during 1969.  In addition, 
the personnel records show that the Veteran received the 
Vietnam Service Medal based on the dates of March 1969 to 
August 1969, May 1969, and July 1969 to August 1969.  As 
such, the Veteran has not provided dates that would allow for 
further verification as the USS BOLSTER was not in the 
official waters of Vietnam in 1968.  In light of the above, 
the Board finds that a remand for deck logs is not necessary 
due to the inconsistent dates and, more importantly, because 
the Veteran does not have a diagnosis of diabetes mellitus, 
type II, for which presumptive service connection can be 
granted.  See 38 C.F.R. § 3.309(e).  In these circumstances, 
another remand would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  

In addition, the Board notes that the Veteran was not 
provided a VA examination with respect to his claims for 
entitlement to service connection.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed with 
respect to the Veteran's claim of entitlement to service 
connection for diabetes mellitus, type II, because the 
Veteran's service treatment records are absent for any 
evidence of diabetes mellitus, type II and the entire 
evidence of record is completely absent for any diagnosis of 
diabetes mellitus, type II.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004).  Furthermore, as will be detailed 
below, the Veteran has not been granted service connection 
for diabetes mellitus type II and, therefore, the claims of 
entitlement to service connection for bilateral glaucoma, 
hypertension, and heart disease as secondary to diabetes 
mellitus, type II, are denied due to lack of legal merit.  In 
addition, there is no evidence of glaucoma, hypertension, or 
heart disease during active service and there is no 
indication that glaucoma, hypertension, or heart disease is 
related to active service.  See McLendon, supra.  Therefore, 
an examination is not required.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 38 
C.F.R. § 3.309(a), to include diabetes mellitus, the disease 
must have become manifest to a degree of 10 percent or more 
within 1 year from date of separation from service.  38 
C.F.R. § 3.307(a)(3).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
According to the VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter 
"M21-1MR"), service in the Republic of Vietnam means 
service in the RVN or its inland waterways, or service in 
other locations if the conditions of service involved duty or 
visitation in the RVN.  Service in the Republic of Vietnam 
under 38 C.F.R. § 3.307(a)(6)(iii) requires the service 
member's presence at some point on the landmass or the inland 
waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. 
Cir. 2008), see also VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of           38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of             38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

The Federal Circuit has held that VA regulations require that 
a Veteran have set foot within the land borders of Vietnam 
for presumptive service connection and that a Veteran who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit has further held 
that VA's amendment to its Adjudication Procedure Manual 
excluding Veterans who had not set foot in Vietnam was not 
invalid or impermissibly retroactively applied.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus, type II.

The Veteran has contended that his diabetes mellitus, type 
II, is related to herbicide exposure in service.  However, as 
noted above, VA laws and regulations require a Veteran's 
service in the waters offshore and service in other locations 
to involve duty or visitation actually in the Republic of 
Vietnam for purposes of establishing presumptive service 
connection for Type II diabetes mellitus as due to exposure 
to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The evidence of 
record does not show that the Veteran in this case had in-
country service in the Republic of Vietnam.  His DD 214 shows 
that he served from March 1968 to December 1969 and had one 
year and five months of foreign and/or sea service.  He was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal with ribbon and one bronze star.  The personnel 
records show that the Veteran served on the USS BOLSTER 
during his period of active service.  However, there is no 
evidence that he actually disembarked in Vietnam or was 
otherwise exposed to herbicides.  In this regard, a June 2004 
response from NPRC indicated that they were unable to 
determine whether the Veteran had in-country service in the 
Republic of Vietnam.  The NPRC did note that the Veteran was 
on board ships that were in the official waters of the 
Republic of Vietnam.  The personnel records did not contain 
enough information to make a definitive statement regarding 
in country service.  The Veteran served aboard the USS 
BOLSTER from March 1969 to August 1969 and May 1969 and July 
1969 to August 1969.  In this respect, the Board recognizes 
the Veteran's contentions that the USS BOLSTER was anchored 
in Vietnam when he was aboard her in September or October 
1968 and that he went ashore on a small boat to get supplies.  
See November 2004 notice of disagreement.  However, the 
record shows that the USS BOLSTER was not in the official 
waters of Vietnam in 1968.  Furthermore, the personnel 
records and service treatment records do not show that the 
Veteran ever went ashore to Vietnam.  Thus, the record does 
not indicate that the Veteran was ever present in the 
Republic of Vietnam for duty or visitation or its inland 
waterways.  Instead, it appears that the Veteran was aboard a 
ship that was in the Vietnamese coastal waters only.  
Therefore, the Veteran did not have service in the Republic 
of Vietnam as defined at 38 C.F.R. § 3.307(a)(6)(iii).  More 
importantly, the record is also negative for any diagnosis of 
diabetes mellitus, type II.  Therefore, the Board finds that 
the Veteran is not entitled to presumptive service connection 
based on exposure to herbicides.  

Although the Veteran is not entitled to service connection 
for diabetes mellitus Type II under 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection 
based on exposure to Agent Orange.  Stefl, 21 Vet. App. at 
120.  In other words, a regulatory established presumption is 
not the sole method for showing causation in establishing a 
claim for service connection for disability due to herbicide 
exposure.  The Board will now consider whether service 
connection for diabetes mellitus Type II due to Agent Orange 
exposure is warranted on a direct basis.

As noted above, there is no evidence of diabetes mellitus, 
type II in the service treatment records.  The December 1969 
separation examination report shows that the Veteran's 
endocrine system was clinically evaluated as normal.  The 
report is also negative for any notations or diagnosis of 
diabetes mellitus.  In addition, the claims file as a whole 
is completely absent for any diagnosis of diabetes mellitus, 
type II.  The June 2004 VA treatment record noted that the 
Veteran was tested for diabetes mellitus, but there was no 
accompanying or subsequent diagnosis of diabetes mellitus.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  As such, 
service connection for diabetes mellitus, type II must be 
denied.  

The Board recognizes the Veteran's assertions that he has 
diabetes mellitus, type II.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, in this case, 
the Veteran is not providing statements related to a simple 
diagnosis or symptomatology, but is instead rendering an 
opinion as to whether he has a diagnosis of diabetes 
mellitus, type II.  Diabetes mellitus, type II is not a 
condition under case law where observation has been found to 
be competent to establish a diagnosis and the determination 
as to the presence of the disorder is therefore medical in 
nature and not capable of lay observation.  Id.  Therefore, 
as a layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding a diagnosis and etiology 
do not constitute competent medical evidence on which the 
Board can make a service connection determination.

In conclusion, the Veteran has not been shown to have 
diabetes mellitus, type II. Additionally, the evidence does 
not support service connection on a presumptive basis because 
there is no competent medical evidence showing that diabetes 
mellitus Type II manifested itself to a degree of 10 percent 
or more within one year from the date of his separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Finally, the 
Veteran may not be presumed to have been exposed during 
service to an herbicide agent, and service connection for 
diabetes mellitus Type II may not be granted on that basis.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  As such, service 
connection must be denied.  38 C.F.R. § 3.303.


Glaucoma, Hypertension, and Heart disease

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R.           § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R.  § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R.              
§ 3.310 in effect before the change, which version favors the 
claimant.

The record reveals that the Veteran has specifically claimed 
entitlement to service connection for bilateral glaucoma, 
hypertension, and heart disease on a secondary basis.  See 
April 2004 VA Form 21-4138.  However, the Board notes that VA 
has a duty to consider a claim under all theories of 
entitlement and that VA must fully and sympathetically 
develop a Veteran's claim to its optimum, which requires VA 
to determine all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Therefore, 
the Board will also consider service connection on a direct 
basis.  

Initially, with respect to the Veteran's claims of 
entitlement to service connection for heart disease, 
bilateral glaucoma, and hypertension as secondary to diabetes 
mellitus, type II, in consideration of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran's claims must be denied.  As shown 
above, the Board has denied entitlement to service connection 
for diabetes mellitus, type II.  Therefore, the Veteran has 
not met the threshold legal requirement of a service-
connected disability to establish secondary service 
connection.  38 C.F.R. § 3.310.  Consequently, secondary 
service connection for bilateral glaucoma, hypertension, and 
heart disease cannot be granted as a matter of law.  Cacalda 
v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

In addition, the Board finds that entitlement to service 
connection for bilateral glaucoma, hypertension, and heart 
disease is not warranted on a direct basis.  The service 
treatment records are completely absent for any notation or 
diagnosis of heart disease, hypertension, or glaucoma.  In 
addition, the December 1969 separation examination report 
shows that the Veteran's heart was clinically evaluated as 
normal and the Veteran's eyes were clinically evaluated as 
normal.  Moreover, there is no evidence of glaucoma, 
hypertension, or heart disease until more than 30 years after 
separation from active service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).

Furthermore, there is no medical evidence of record relating 
any currently existing hypertension, glaucoma, or heart 
disease to active service.  Indeed, the only evidence of 
record relating the Veteran's disabilities to active service 
is the Veteran's own personal statements.  The Board 
acknowledges that lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the Veteran is not providing 
statements related to a simple diagnosis or symptomatology, 
but is instead rendering an opinion as to the etiology of his 
glaucoma, heart disease, and hypertension.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Finally, service connection for hypertension may be awarded 
on a presumptive basis if such disease is manifested to a 
compensable degree in the first year following a Veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In this case, there is no evidence 
of hypertension within the first year after separation from 
service to a compensable degree.  Therefore, presumptive 
service connection is not warranted.  

In summary, for the reasons set forth above, the Board finds 
that service connection for bilateral glaucoma, hypertension, 
and heart disease is not warranted, on a direct or secondary 
basis.  Because the preponderance of the evidence is against 
the Veteran's claims, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for bilateral glaucoma, hypertension, and heart 
disease is denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).
ORDER

Entitlement to service connection for diabetes mellitus Type 
II, as secondary to herbicide exposure (including Agent 
Orange), is denied.

Entitlement to service connection for bilateral glaucoma to 
include as secondary to diabetes mellitus, type II, is 
denied.  

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II is denied.  

Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus, type II is denied.  


REMAND

Reason for Remand:  To provide appropriate notice.

The record shows that the Veteran submitted a petition in 
April 2004 to reopen his previously denied claims of service 
connection for headaches and dizziness from a head injury and 
a rash.  The Board observes that the Veteran was previously 
denied service connection for a recurrent rash to buttocks, 
chest, and back, and headaches and dizziness due to a head 
injury in a July 2003 rating decision.  The Veteran was 
provided notification of his appellate and procedural rights 
and a copy of the rating decision in July 2003 and the 
Veteran did not appeal the decision.  As such, the April 2004 
rating decision is final.  38 C.F.R. § 20.1103.  In 
connection with the current appeal, the Veteran was sent a 
notification letter in June 2004 that described the elements 
to substantiate a claim of entitlement to service connection.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, with respect to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran 
was not provided notification with respect to Kent and, 
therefore, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notification letter that complies with the 
Kent requirements.  

2.  After an appropriate amount of time, 
the Veteran's claims must be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, he should be 
provided a supplemental statement of the 
case (SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


